Citation Nr: 0708861	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
open the claim for service connection for pseudofolliculitis 
barbae. 

2.  Whether new and material evidence has been received to 
open to the claim for service connection for back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from July 1970 to 
February 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

On August 10, 2001, the veteran filed his claim to reopen the 
claims for service connection for pseudofolliculitis barbae 
and for a back disorder.  In its May 2006 decision, the Board 
remanded the appeal of those claims and instructed the RO to 
send the veteran notice that complies with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Board further instructed that 
since the veteran's claim to reopen had been filed prior to 
August 29, 2001, the notice should indicate what evidence 
would be necessary to reopen the claims under the old version 
of the regulations governing new and material evidence.  
38 C.F.R. § 3.156 (2001) (old version of the new and material 
evidence regulations applicable to claims filed prior to 
August 29, 2001); compare with 38 C.F.R. § 3.156 (2006) (new 
version of the new and material evidence regulations 
applicable to claims filed on or after August 29, 2001).  

Two letters were sent to the veteran about his claims to 
reopen.  The May 2006 letter used the new 38 C.F.R. § 3.156 
(2006) regulation-which is applicable only to claims filed 
on or after August 29, 2001-to explain what evidence was 
needed to reopen the veteran's claims.  The August 2006 
letter also used the new version of 38 C.F.R. § 3.156 (2006), 
to explain what evidence was needed to reopen the claims.  In 
addition, in the November 2006 supplemental statement of the 
case, the agency of original jurisdiction reprinted and 
applied the new 38 C.F.R. § 3.156 (2006) regulation instead 
of the old 38 C.F.R. § 3.156 (2001) regulation.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2006) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

In addition, the Board notes that the May 2006 letter stated 
that the veteran had been notified of the last final decision 
concerning both claims in February 2004.  But that was the 
date the veteran was notified of the adverse rating decision 
in this appeal.  The last final decision concerning the 
veteran's claims was sent to the veteran in April 1993.  
Thus, all evidence since that date is to be examined in 
determining whether new and material evidence has been 
received to reopen the veteran's claims.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1. Send the veteran notice to comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning his attempts to reopen 
previously denied claims for service 
connection for pseudofolliculitis barbae 
and for a back disorder.  The notice 
should indicate what evidence is necessary 
to reopen the claims under old 38 C.F.R. 
§ 3.156 (2001).  Any additional action 
which becomes necessary as a result of the 
veteran's response to the notice should be 
performed.  

2.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of old 38 C.F.R. § 3.156 (2001).  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond to it.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




